Citation Nr: 1501841	
Decision Date: 01/14/15    Archive Date: 01/20/15

DOCKET NO.  12-27 591A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Los Angeles, California


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for a lumbar spine disorder.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Kristy L. Zadora, Counsel



INTRODUCTION

The Veteran had active duty service from April 1984 to March 1985.

This appeal to the Board of Veterans' Appeals (Board) arose from an October 2011 rating decision in which the RO, inter alia, denied service connection for tinnitus, bilateral hearing loss and bilateral lumbar spine muscle spasms.  In January 2012, the Veteran filed a notice of disagreement (NOD).  The RO issued a statement of the case (SOC) in June 2012, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veteran's Appeals) that was received by the RO in October 2012.

The Board notes that the Veteran's substantive appeal received by VA in October 2012 was not timely.  However, in March 2014, the agency of original jurisdiction (AOJ) issued a supplemental statement of the case addressing the claims for service connection for bilateral hearing loss and lumbar spine degenerative arthritis.  The RO then certified these claims in an April 2014 VA Certification of Appeal (VA Form 8).  Nevertheless, the Board notes that, under these circumstances, it will accept jurisdiction of the claims for service connection, which have been deemed to be on appeal.   See, e.g., Percy v. Shinseki, 23 Vet. App. 37 (2010) (by treating a matter as if it is part of a claimant's timely filed substantive appeal, VA waives any objections it might have had as to the timeliness of filing).

In a March 2014 decision, an RO Decision Review Officer granted service connection for tinnitus.
 
In July 2014, the Veteran and his friend testified during a Board hearing (Travel Board) before the undersigned Veterans Law Judge at the RO.  A transcript of that hearing is of record.

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  The Board notes that, in addition to the VBMS file, there is a separate, paperless, electronic Virtual VA file associated with the Veteran.  A review of the documents in Virtual VA reveals a transcript of the July 2014 hearing as well as VA treatment records dated through May 2013; such records were considered in the March 2014 supplemental statement of the case (SSOC).  The remaining documents in the Virtual VA file consists of various adjudicatory documents that are either duplicative of the evidence in the VBMS file or are irrelevant to the issues on appeal.  

The Board's decision on the service connection claim for bilateral hearing loss is set forth below.  The service connection claim for a lumbar spine disorder is addressed in the remand following the order; this matter is being remanded to the AOJ.  VA will notify the Veteran when further action, on his part, is required.

As a final preliminary matter, the Board notes that the Veteran submitted an Application for Disability Benefit Compensation and Relation Compensation Benefits (VA Form 21-526EZ) requesting that his claims for service connection for a hip injury, a right ankle injury, a left ankle injury, flat feet, a right elbow injury and a bilateral knee injury be reopened.  These claims have not been adjudicated by the AOJ.  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.


FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate the claim herein decided have been accomplished.

2.  Although the Veteran has credibly asserted in-service noise exposure, testing results indicate that he has not been shown to have hearing loss in either ear to an extent recognized as a disability for VA purposes.




CONCLUSION OF LAW

The criteria for service connection for hearing loss are not met.  38 U.S.C.A.    §§ 1131, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.385 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Due Process Considerations

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014) includes enhanced duties to notify and assist claimants for VA benefits. VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2014).   

The notice requirements under the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claim(s), as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)). 

As delineated in Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a substantially complete application for benefits is received, proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim(s); (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must ask the claimant to provide any evidence in her or his possession that pertains to the claim(s), in accordance with 38 C.F.R.                  § 3.159(b)(1).  

The Board notes that, effective May 30, 2008, 38 C.F.R. § 3.159 has been revised, in part.  See 73 Fed. Reg. 23,353 - 23,356 (April 30, 2008).  Notably, the final rule removes the third sentence of 38 C.F.R. § 3.159(b)(1), which had stated that VA will request that a claimant provide any pertinent evidence in his or her possession.

VA's notice requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability. Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by AOJ (in this case, the RO).  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id.   

In this appeal, in a June 2011 pre-rating letter, the AOJ provided notice to the Veteran explaining what information and evidence was needed to substantiate the claims for service connection.  This letter provided notice as to what information and evidence must be submitted by the Veteran, and what information and evidence would be obtained by VA.  In addition, this letter provided the Veteran with general information pertaining to VA's assignment of disability ratings and effective dates, as well as the type of evidence that impacts those determinations, consistent with Dingess/Hartman.  The October 2011 AOJ rating decision reflects the initial adjudication of the claim for service connection for hearing loss after issuance of the June 2011 letter.  

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matter herein decided.  Pertinent medical evidence associated with the claims file consists of VA treatment records and the VA examination reports.  Also of record and considered in connection with the appeal are the various written statements provided by the Veteran.  The Board finds that no further AOJ action on this matter, prior to appellate consideration, is required.

As regards the Board hearing, it is noted that, in Bryant v. Shinseki, the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the RO Decision Review Officer or Veterans Law Judge who chairs a hearing fulfill two duties: (1) to fully explain the issues and (2) to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  In this case, the Board finds that there has been substantial compliance with the duties set forth in 38 C.F.R. 3.103(c)(2), and that the hearing was legally sufficient.

Here, during the July 2014 hearing, the undersigned Veterans Law Judge enumerated the issues on appeal, which included a claim for service connection for bilateral hearing loss.  The hearing transcript reflects appropriate exchanges between the Veteran and the undersigned regarding the basis of the Veteran's claim and the evidence associated with the record.   The Veteran testified regarding his in-service noise exposure and his post-service symptoms.  Therefore, not only was the issue "explained . . . in terms of the scope of the claim for benefits. " but " the outstanding issues material to substantiating the claim," were also fully explained.  Id. at 497.  Although the undersigned did not explicitly suggest the submission of any additional evidence, here, nothing gave rise to the possibility that there were pertinent, existing, outstanding records to obtain, or that any additional development with respect to this claim was warranted.  

Specifically as regards any further medical development, the Board notes that while the Veteran testified during the July 2014 hearing that his bilateral hearing loss had worsened since his 2011 VA examination, he had already been afforded a new VA examination in March 2014.  Moreover, the Veteran has not alleged that his hearing has worsened since the March 2014 examination.  

In summary, the duties imposed by the VCAA have been considered and satisfied. The Veteran has been notified and made aware of the evidence needed to substantiate this claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with the claim.  Consequently, any error in the sequence of events or content of the notice is not shown to prejudice the Veteran or to have any effect on the appeal.  Any such error is deemed harmless and does not preclude appellate consideration of the matter herein decided, at this juncture.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (rejecting the argument that the Board lacks authority to consider harmless error).  See also ATD Corp. v. Lyall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998). 

II.  Service Connection for Bilateral Hearing Loss

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty, or from aggravation of a preexisting injury suffered or disease contracted in line of duty.  See 38 U.S.C.A.     § 1131; 38 C.F.R. § 3.303.  Service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury that was incurred or aggravated in service.   38 C.F.R.§ 3.303(d).

Service connection may be presumed, for certain chronic diseases, including organic diseases of the nervous system (interpreted to include sensorineural hearing loss), which develop to a compensable degree within a prescribed period after discharge from service, although there is no evidence of such disease during the period of service.  This presumption is rebuttable by probative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  Also, while the disease need not be diagnosed within the presumptive period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree.  38 C.F.R. § 3.307(c).

With chronic disease shown as such in service (or within the presumptive period under § 3.307) so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributed to intercurrent causes.  Continuity of symptomatology is required only where the condition noted during service (or in the presumptive period) is questioned.  When the fact of chronicity in service is not adequately supported, then the showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b). 

The United States Court of Appeals for the Federal Circuit recently clarified that the provisions of 38 C.F.R. § 3.303(b) pertaining to the award of service connection on the basis of continuity of symptomatology apply to chronic diseases as defined in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Service connection may only be granted for a current disability; when a claimed condition is not shown, there may be no grant of service connection.  See 38 U.S.C.A. § 1131; Rabideau v. Derwinski, 2 Vet. App. 141 (1992) (Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability).  "In the absence of proof of a present disability there can be no valid claim."  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).   The current disability requirement for a service connection claim is satisfied if the claimant has a disability at the time the claim is filed or during the pendency of that claim.  See McClain v. Nicholson, 21 Vet. App. 319 (2007).

Specific to claims for service connection for hearing loss, impaired hearing is considered a disability for VA purposes when the auditory threshold in any of the frequencies of 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; the thresholds for at least three of these frequencies are 26 or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

Initially, the Board notes that the Veteran likely had in-service noise exposure, as alleged.  His military occupational specialty was an infantryman and he testified during his July 2014 hearing that he was exposed to noise from live fire and tanks. The AOJ has already conceded the Veteran's noise exposure in awarding service connection for tinnitus, and the Board finds no reason to question the veracity of the Veteran's statements regarding in-service noise exposure.

Notwithstanding the above, and the fact that the Veteran asserts the existence of a relationship between in-service noise exposure and current diminished hearing, the claim for service connection for bilateral hearing loss must fail because hearing loss to an extent recognized as a disability for VA purposes (as defined under 38 C.F.R. § 3.385), has not been shown at any point pertinent to this appeal.

The Veteran's service treatment records show that the Veteran has undergone audiological evaluation and audiometric testing.   However, these records do not persuasively support a finding that the Veteran has any hearing loss-much less, hearing loss to any extent recognized as a disability for VA purposes.

A January 1985 service discharge examination included audiometric testing, which
revealed the following pure tone thresholds, in decibels:

Hertz	500	1,000	2,000	3,000	4,000
Right	5	0	10	5	0
Left	 	5	0	5	5	5

The Veteran denied hearing loss or ear trouble of any sort in an accompanying Report of Medical History.

The report of a September 2009 audiological evaluation indicates that audiometric testing results remained within normal limits:

Hertz	500	1,000	2,000	3,000	4,000
Right	15	20	20	20	25
Left	 	15	20	20	20	15

Speech recognition scores were 94 percent for both ears.   The VA audiologist stated that the pure tone thresholds for test frequencies 500 to 4000 Hertz were within normal limits, bilaterally, under VA regulations.

The report of a March 2014 audiological evaluation indicates that audiometric testing results remained within normal limits:

Hertz	500	1,000	2,000	3,000	4,000
Right	25	25	25	25	15
Left	 	20	20	25	25	25

Speech recognition scores were 96 percent for both ears.  The examiner noted that there was normal hearing in the Veteran's right and left ears.

Therefore, despite the fact that the Veteran likely experienced in-service noise exposure, as alleged, in- and post-service audiometric and speech discrimination testing results do not support a finding that the Veteran has hearing loss in either ear to an extent recognized as a disability for VA purposes. 

As the Veteran's pure tone thresholds and speech recognition scores have not met even the minimum requirements of 38 C.F.R. § 3.385, this evidence 
establishes that the Veteran does not have hearing loss disability in the either ear.  The Board has considered the Veteran's sworn testimony that he currently has difficulty hearing and has had difficulty hearing since service.  However, the fundamental determination as to whether there exists hearing loss to an extent recognized as a disability for VA purposes is governed by the requirements of 38 C.F.R. § 3.385, which does not authorize a finding of a hearing loss disability when pure tone thresholds and/or speech recognition scores fail to meet the requirements of the regulation.   In other words, the Board is bound by the testing results, and has no discretion in this regard. 

As for the lay assertions of record, the Board notes that the Veteran is certainly competent to report matters within his personal knowledge, to include his own symptoms.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).  While the Veteran himself may be asserting that he has a bilateral hearing loss disability, the Board points out that he simply does not have the appropriate training and expertise to provide, on the basis of his own lay assertions, the testing results needed to establish current hearing disability within the meaning of 38 C.F.R. § 3.385.  See 38 C.F.R.     § 3.159(a) (defining "competent medical evidence" as is evidence that is provided by a person qualified through education, training, or experience to offer medical diagnoses, statements, or opinions).   Hence, his assertions in this regard have no probative value. 

Congress has specifically limited entitlement to service connection for disease or injury to cases where such incidents have resulted in disability.  See 38 U.S.C.A.        § 1131; see also 38 C.F.R. § 3.310.   Thus, where, as here, competent, probative evidence establishes that the Veteran does not have the hearing loss disability for which service connection is sought, there can be no valid claim for service connection.  See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer, 3 Vet. App. at 225.   As such, the claim for service connection for bilateral hearing loss must be denied, because the first essential criterion for a grant of service connection-to evidence of a current disability upon which to predicate a grant of service connection-has not been met. 

In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.   However, as the preponderance of the evidence weighs against this claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990). 


ORDER

Service connection for bilateral hearing loss is denied.


REMAND

The Board's review of the claims file reveals that further AOJ action on the claim remaining on appeal is warranted.

With regards to the claimed lumbar spine disorder, the Veteran has alleged sustaining a back injury as a result of an in-service motorcycle accident.  Service treatment records document that the Veteran sustained multiple injuries following a November 1984 motorcycle accident, however, such records are negative for complaints or findings related to the lumbar spine.  The Veteran underwent VA examinations in July 2011 and March 2014 and was diagnosed with bilateral lumbar spine muscle spasms and lumbar spine degenerative arthritis.  However, both examining physicians based their etiology opinions on the lack of documented lumbar spine complaints.  Neither physician discussed the relevance or import of the Veteran's lay statements regarding in-service lumbar spine symptoms and immediately following service.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007) (examination inadequate where the examiner relied on lack of evidence in service treatment records to provide negative opinion).  

The Board also notes that once VA undertakes the effort to provide an examination when developing a service connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).
Accordingly, and given the other development being accomplished (as noted below), the Board finds that further medical opinion with sufficient findings-based on full consideration of the Veteran's documented medical history and assertions, and supported by a thorough, clearly-stated rationale-is needed to resolve the claim for service connection for a lumbar spine disorder.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159; McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Accordingly, the AOJ should forward the claims file to the physician who examined the Veteran in March 2014.  The AOJ should only arrange for further examination of the Veteran if the prior examiner is unavailable, or if further examination of the Veteran is deemed necessary.  The Veteran is hereby notified that failure to report to any scheduled examination, without good cause, may result in denial of the claim for service connection.  See 38 C.F.R. § 3.655.  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member.  

Prior to arranging to obtain further medical opinion in this appeal, to ensure that the record is complete, and that all due process requirements are met, the AOJ should undertake appropriate action to ensure that all outstanding, pertinent records are associated with the claims file. 

As for VA records, the claims file reflects that the Veteran has been receiving treatment for his disability from the West Los Angeles VA Healthcare Center and that records from that facility dated through May 2013 are associated with the file; however, more recent records may exist.  The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file. See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).   Hence, the AOJ should obtain all records of pertinent treatment from the West Los Angeles VA Healthcare Center (since May 2013) for the Veteran, following the current procedures prescribed in 38 C.F.R. § 3.159(c) with regard to requests for records from Federal facilities.

The AOJ should also give the Veteran another opportunity to provide additional information and/or evidence pertinent to the claim remaining on appeal, explaining that he has a full one-year period for response.  See 38 U.S.C.A. § 5103(b)(1) (West 2002)); but see also 38 U.S.C.A. § 5103(b)(3) (West Supp. 2013) amending the relevant statute to clarify that VA may make a decision on a claim before the expiration of the one-year notice period).  

Thereafter, the AOJ should attempt to obtain any additional evidence for which the Veteran provides sufficient information, and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159.  

The actions identified herein are consistent with the duties imposed by the VCAA.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  However, identification of specific actions requested on remand does not relieve the AOJ of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the AOJ should also undertake any other development and/or notification action deemed warranted by the VCAA prior to adjudicating the claim remaining on appeal.  

Accordingly, this matter is hereby REMANDED for the following action:

1.  Obtain from West Los Angeles VA Healthcare Center the all outstanding, pertinent records of evaluation and/or treatment of the Veteran related to his lumbar spine disorder, dated since May 2013.  Follow the procedures set forth in 38 C.F.R. § 3.159(c) with regards to requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file.   

2.  Send to the Veteran a letter requesting that he provide sufficient information, and if necessary, authorization, to obtain any additional evidence pertinent to the claim remaining on appeal that is not currently of record.  

Clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period). 

3.  If the Veteran responds, assist him in obtaining any additional evidence identified, following the current procedures set forth in 38 C.F.R § 3.159.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, notify the Veteran of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken. 

4.  After all records and/or responses received from each contacted entity have been associated with the claims file, arrange to obtain an addendum opinion from the physician who examined the Veteran and provided the March 2014 opinion.  

If the prior examiner is no longer employed by VA or is otherwise unavailable, or another examination of the Veteran is deemed warranted, document that fact in the claims file, and arrange for the Veteran to undergo another VA examination, by an appropriate physician.

The contents of the entire electronic claims file, to include a complete copy of the REMAND, must be made available to the designated individual, and the addendum opinion/examination report should include discussion of the Veteran's documented history and lay assertions.

Following a review of all the relevant evidence, the designated physician should render an opinion, based on accepted medical principles, that addresses whether it is at least as likely as not (i.e., is a 50 percent or greater probability) that the lumbar spine disorder had its onset in or was otherwise medically related to an in-service injury, disease or event, to include the March 1984 motorcycle accident.

In rendering the requested opinion, the examiner must should consider and discuss all relevant medical evidence and lay assertions-to include the November 1984 motorcycle accident, and as to onset and continuity of symptoms of a chronic lumbar spine disorder. 

All examination findings (if any), along with complete, clearly-stated rationale for the conclusions reached, must be provided.

5.  To help avoid future remand, ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  Stegall v. West, 11 Vet. App. 268 (1998). 

6.  After completing the requested actions, and any additional notification and/or development deemed warranted, adjudicate the claim remaining on appeal in light of all pertinent evidence and legal authority.

7.  If the benefit sought on appeal remains denied, furnish to the Veteran an appropriate supplemental statement of the case that includes clear reasons and bases for all determinations, and afford him the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefits requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999). 

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court 



of Appeals for Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


